UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JONATHAN COTTO,

 

Petitioner,

-against-

20 Civ. 60.2AGBD)

SUPERINTENDENT MICHAEL CAPRA, of
Sing Sing Correctional Facility,

Respondent.

GEORGE B. DANIELS, United States District Judge:

Petitioner’s letter request for a thirty (30) day extension of time until June 11, 2021 to file
objections to the Report and Recommendation issued by the Hon. Steward D. Aaron’s on May 3,
2021 is GRANTED.

The Clerk of Court is directed to mail a copy of this Order to Petitioner.

Dated: New York, New York

May 19, 2021
SO ORDERED.

sarge, 6. Dovink

gp RGEJB. DANIELS
ited States District Judge

 

 

 

 
